PER CURIAM.
The only point made by the appellants as a ground for a reversal of the judgment herein is that the trial court erred in dismissing a counterclaim interposed by the defendants, which dismissal was upon the ground that there was a prior action *861pending in the City Court between the same parties, involving the same subject-matter as set forth in said counterclaim. Notwithstanding such dismissal the defendants proceeded to trial, and testimony in support of the allegations set up in the counterclaim was given as a defense to plaintiffs’ cause of action and upon the question of fact thus litigated by the parties the trial court found in favor of the plaintiffs. We find no reason for disturbing the judgment.
Judgment affirmed, with costs. All concur.